E. N. Claughton and wife brought a bill to quiet title and for a declarative decree against the City of Miami and the Board of Trustees of the Internal Improvement Fund. The suit brought into question the constitutionality of certain Acts of the Legislature.
The Attorney General, Honorable J. Tom Watson, petitioned to intervene but his petition was denied. Later he filed an answer and a motion to dismiss the bill. These papers were stricken and that order is brought here for review pursuant to our Rule 34.
The Attorney General bases his right to be heard upon Section 87.10, Fla. Stat., F.S.A., which reads:
"When declaratory relief is sought, all persons may be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceedings. In any proceeding which involves the validity of a municipal ordinance or franchise, such municipality shall be made a party, and shall be entitled to be heard, and if the statute, ordinance or franchise is alleged to be unconstitutional, the attorney general of the State of Florida or the state attorney of the judicial circuit in which the action is pending shall also be served with a copy of the proceedings and be entitled to be heard. Laws 1943, c. 21820, Sec. 10." *Page 225 
By the enactment of this statute the Legislature, very wisely, concluded that when any statute was brought into question the State should be represented. No copy of proceedings were served upon the state attorney or the Attorney General. It was error to proceed with the cause without complying with the statute.
This section of the statute is substantially the same as Section 11 of the Uniform Declaratory Judgments Act. See Uniform Laws Annotated, Vol. 9, page 215.
The Alabama Court has held that failure to join a necessary party in a declarative judgment action is not only error but is jurisdictional. Holland v. Flinn, 239 Ala. 390, 195 So. 265.
The courts generally have held it necessary to allow the Attorney General to be heard. See Cummings v. Shipp, 156 Tenn. 595,3 S.W.2d 1062; Parr v. City of Seattle, 197 Wash. 53,84 P.2d 375; Day v. Ostergard, 146 Pa. Super. 27,21 A.2d 586; Application of Van Syckle, 118 N.J.L. 578,194 A. 284; Johnson v. Board of Adjustment and town Council of Westville, 15 N.J. Misc. 283, 190 A. 782 Annotation in 163 A.L.R. 1346.
I think the writ should be granted and the order striking the answer and motion should be quashed.
BUFORD, J., concurs.